ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-277, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent) that ANTHONY J. GIAMPAPA, formerly of FAIRFIELD, who was admitted to the bar of this State in 1973, and who has been suspended from the practice of law since April 19, 2013, should be suspended from practice for a period one year for violating RPC 8.1(b)(failure to reply to a lawful demand for information from a disciplinary authority), RPC 8.4(d)(eonduct prejudicial to the administration of justice) and Rule 1:20-20, and good cause appearing;
It is ORDERED that ANTHONY J. GIAMPAPA is suspended from the practice of law for a period of one year, effective immediately, and until the further Order of the Court, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*595ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.